Citation Nr: 1702108	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-30 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appeal was remanded in December 2014.


FINDING OF FACT

It is at least as likely as not that bilateral hearing loss disability and tinnitus were caused by the cumulative effects of in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).   

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

A VA audiometric examination in October 2010 revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 45, 50, 55, 65, and 60 decibels, respectively.  Corresponding findings in the left ear were 10, 30, 45, 45, and 50 decibels.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385, which the examiner diagnosed as sensorineural hearing loss.  In addition, the VA examination noted that tinnitus is currently present.  Subsequent examinations in August 2012 and March 2015 likewise disclosed the presence of bilateral hearing loss and tinnitus.  Therefore, the first element, existence of present disability, is satisfied.  

As to the remaining elements, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during service.  Specifically, he submits that during active service he was exposed to acoustic trauma from heavy vehicles and 155 Howitzer gunfire, without wearing hearing protection.  He says he has been experiencing hearing loss since service.  His separation document (DD Form 214) shows that he served in Vietnam for one year.  In addition, his occupational specialty noted at that time was Power Generator Equipment Operator.  The Board finds that his testimony regarding in-service acoustic trauma and noise exposure is consistent with the circumstances of his service, and credible.  Therefore, the second element, in-service injury, is satisfied by credible evidence of acoustic trauma due to significant noise exposure in service.   

Turning to the final element, a nexus to service, the Veteran was afforded a VA examination in October 2010, which resulted in a conclusion that it was at least as likely as not that left ear hearing loss was the result of noise exposure in service.  However, in an addendum dated in December 2010, after review of the claims file, the examiner stated that since the separation audiogram in 1971 was normal across all frequencies, it was not as likely as not that hearing loss was the result of noise exposure in service.  

On a VA examination in August 2012, the examiner concluded that the Veteran's hearing loss was less likely than not related to military service because the date of onset was not related to service.  In an addendum dated in December 2012, the examiner stated that the Veteran's right ear hearing loss was not aggravated by military service, because there was hearing loss at 500 Hertz on induction, but at separation, it was normal.  The examiner stated that military service did not aggravate hearing loss.  The examiner also stated that tinnitus may be related to the hearing loss.  

A November 2012 opinion from J.N., BC-HIS, concluded that the Veteran's bilateral hearing loss was due to in-service noise exposure.  Even though it had been over 40 years since service, he stated the damage to the nerve was done, and over time the hearing loss became worse.  

Another negative VA opinion was obtained in March 2015.  The examiner explained that the Veteran had normal hearing at separation in January 1971.  The examiner even noted that hearing was actually a little better at separation than at induction.  No explanation was provided. The examiner stated that there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma, as concluded by the Institute of Medicine's report in 2005 regarding the implications for hearing loss and tinnitus due to noise and military service. 

With respect to the examiner's statement that the Veteran's hearing was better at separation than induction, a pre-induction examination in April 1968 revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, and 4000 hertz of 40, 25, 25, and 20 decibels, respectively.  Corresponding findings in the left ear were -5, 10, 15, and 15 decibels.  The separation examination in January 1971 revealed thresholds at all of these frequencies, bilaterally, of 15 decibels.  However, the pre-induction examination was in April 1968, nearly a year prior to the Veteran's entrance onto active duty, and, as such, does not reflect the Veteran's hearing at entrance.  Therefore, it cannot be concluded that the Veteran's hearing thresholds improved during service.   

The appeal was previously remanded in December 2014 to afford the Veteran a VA examination with an opinion that contained an adequate rationale.  In this regard, a November 2012 opinion from J.N., BC-HIS, included the conclusion that the Veteran's bilateral hearing loss was due to in-service noise exposure, noting that even though it had been over 40 years since service, the damage to the nerve was done, and over time the hearing loss becomes worse.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

All of the reports lack significant exposition.  The negative nexus opinions are based on the absence of hearing loss shown on the separation audiogram in January 1971.  The March 2015 examiner added that there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  However, as noted by the Court, a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, at the Veteran's personal hearing, he alluded to studies concluding that measurable hearing loss did not necessarily begin at the time of the injury.  The Board, in researching the matter, found a report from a VA medical center that noted that "[a]lthough on leaving the military it may not manifest itself as permanently elevated thresholds, there is some evidence that ears with past noise exposure, and thus likely cochlear damage, show greater effects of auditory aging."  Hearing Loss in Veterans and the Need for Hearing Loss Prevention Programs, Saunders and Griest, Noise & Health, January-March 2009, Volume 11, at 15.  

While these factors are far from dispositive, they do suggest that the normal findings at separation do not absolutely rule out the possibility that hearing loss is related to service.  Instead, damage to the ear that subsequently aggravates age-related hearing loss, but does not result in measurable hearing loss at the time, is indicated as a distinct possibility.  As such, the examinations based on that factor alone, without further explanation, are insufficient.  

However, the reasoning is consistent with the conclusion reached by J.N., BC-HIS, in his 2012 opinion, namely, that nerve damage was done in service which later affected the Veteran's hearing loss.  Regarding J.N.'s credentials, although not a Board-certified audiologist, he is a hearing instrument professional, and the regulation requiring that the examiner be an audiologist refers to examinations for hearing impairment, which is established in this case.  There is no indication that it applies to questions of nexus.  See 38 C.F.R. § 4.85 (2016).  

In sum, the weakest link in this case is the medical nexus evidence, but the multiple VA examinations are inadequate to support a denial, particularly given Court decisions such as Hensley and Fountain.  The positive nexus evidence is somewhat equivocal, but ultimately indicates that in-service noise exposure is consistent with at least part of the Veteran's current hearing loss picture.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  38 C.F.R. § 3.310(c) (2016); see Allen v. Brown, 8 Vet. App. 374 (1995).  Additionally, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Taken as a whole, the evidence is about evenly balanced as to whether currently shown bilateral hearing loss and tinnitus are related to the acknowledged significant in-service noise exposure and acoustic trauma.  Therefore, it is not necessary to further delay a decision in this case by obtaining yet another opinion when, with the resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A.
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


